Title: To James Madison from John Brockenbrough, 28 February 1814
From: Brockenbrough, John
To: Madison, James


        
          Sir,
          Richmond feb: 28. 1814
        
        Mr. Robert Mills of Phila, wishing to succeed Mr. Latrobe as architect of the public buildings, has requested me to recommend him for that appointment. Being chairman of the committee who superintend the building of the monumental church in this city, I have often had occasion to communicate with Mr. Mills on the subject of his profession, & I cannot withold the expression of my confidence in his ability to discharge the duties of the office he solicits with credit to himself & usefulness to the public. He has furnished the plan, & the drawings in detail, of the monumental church, which, I think, will exhibit a good specimen of architectural taste & skill—indeed I presume that his application for a letter from me is intended merely for the purpose of referring you to that building. I, however, take pleasure in bearing testimony, as far as my judgment may extend in such matters, in favor of his professional ability—of his personal worth he needs no recommendation from me. I have the honor to be, Sir, with very high respect, Yo: mo. ob
        
          John Brockenbrough
        
      